DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 5/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Reference WO 2014/082855 has also been lined through as it does not appear to be relevant to the invention and appears to be cited in error. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 15 recite “firstly” and “secondly”.  It is not clear if these recitations are intended to require an order to the steps, or is merely identifying separate steps.
Claim 6 recites “the exemplary language “for example utilizing closed-loop and/or open-loop control” which renders the claim indefinite.  It is not clear if the specific control is required or merely exemplary.  MPEP 2173.05(d)
Claim 10 recites “a pressure dissipation valve”.  It is not clear if this is the same valve as the pressure dissipation valve of parent claim 9, or a different valve.
Claim 12 recites “in the presence of an actuation of the brake cylinder and in particular in the presence of a generator braking force of an electric machine”.  It is not clear if the presence of an actuation of the brake cylinder, a presence of a generator braking force, or both are required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation pulse-width modulated electric signal, and the claim also recites electrical voltage signal or electrical current signal which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haupt et al (US# 20070296264).
	Haupt et al disclose all the limitations of the instant claims including; a method for controlling a hydraulic brake system during a regenerative braking process, wherein a displacement of a hydraulic fluid in the direction of a wheel brake 2 is performed by means of a brake cylinder 8, wherein the method comprises the step whereby an isolation valve 14 which is assigned in terms of flow to the wheel brake 2 and which is situated in a flow path of the hydraulic fluid is adjusted in the direction of a closed state in order to set a pressure difference between a region positioned upstream of the isolation valve 14 in terms of flow and a region positioned downstream of the isolation valve in terms of flow.   [0046][0047]  Note the disclosed valve inherently creates a differential between regions upstream and downstream of valve 14
 	Regarding claim 2, the isolation valve 14 is adjusted in the direction of the closed state such that a hydraulic braking torque effected by the wheel brake is set. [0046]
 	Regarding claim 3, the isolation valve is adjusted in the direction of the closed state such that a reaction force which acts on an actuated brake pedal or on some other actuating device which actuates the brake cylinder is set.  [0045]
 	Regarding claim 4, the isolation valve is adjusted in the direction of the closed state such that, firstly, a hydraulic braking torque effected by the wheel brake is set [0046] and, secondly, a reaction 
 	Regarding claim 5, the isolation valve 14 can perform a back-and-forth movement between a closed position and an open position in order to set the pressure difference depending on the variance in required hydraulic brake force [0046]. 
 	Regarding claim 6, the isolation valve 14 is actuated by means of an associated actuator (solenoid), in order to set the pressure difference, by virtue of the actuator being activated by means of an electrical voltage signal and/or electrical current signal, for example utilizing closed-loop and/or open-loop control.   [0041]
 	Regarding claim 12, Haupt et al disclose a brake cylinder 8 and a wheel brake 2 which are hydraulically connected to one another via a feed line 10, wherein the brake cylinder 8 is configured to displace a hydraulic fluid in the direction of the wheel brake, and the wheel brake 2 is configured to impart a hydraulic braking torque by means of the hydraulic fluid;  an isolation valve 14 which is fluidically assigned to the feed line and which is configured to close the feed line;  a return line (path with pump 22 and accumulator 12) for returning at least a volume fraction of the hydraulic fluid from a region positioned downstream of the isolation valve 14 into a region positioned upstream of the isolation valve 14;  a pressure dissipation valve 16, a pump 22 and an accumulator 12, which are fluidically assigned to the return line, wherein the pump 22 is configured to convey at least a volume fraction of the hydraulic fluid, the accumulator 12 is configured to store at least a volume fraction of the hydraulic fluid, and the pressure dissipation valve 16 is configured to open the return line;  a control unit 28 which is connected in signal-exchanging fashion to the isolation valve 14, the pressure dissipation valve 16 and the pump 8 and which is configured such that, in the presence of an actuation of the brake cylinder and in particular in the presence of a generator braking torque of an electric machine, the control unit activates the isolation valve 14 for adjustment in the direction of a closed state in order to 
 	Regarding claim 13, the control unit 28 is configured to perform the activation of the isolation valve 14 for adjustment in the direction of the closed state such that the hydraulic braking torque effected by the wheel brake is set. [0046]
 	Regarding claim 14, the control unit 28 is configured to perform the activation of the isolation valve 14 for adjustment in the direction of the closed state such that a reaction force which acts on an actuated brake pedal or on some other actuating device which actuates the brake cylinder is set.  [0045] 
 	Regarding claim 15, the control unit is configured to perform the activation of the isolation valve 14 for adjustment in the direction of the closed state such that, firstly, a hydraulic braking torque effected by the wheel brake is set [0045] and, secondly, a reaction force which acts on an actuated brake pedal or on some other actuating device which actuates the brake cylinder is set.  [0046] 
 	Regarding claim 16, the control unit 28 is configured to perform the activation of the isolation valve 14 such the isolation valve 14 can perform a back-and-forth movement between a closed position and an open position in order to set the pressure difference depending on the variance in required hydraulic brake force [0046]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al (US# 20070296264) in view of Heller et al (US# 20090299597).
Regarding claims 7 and 17, Haupt et al discloses all the limitations of the instant claims with exception to the specific disclosure of the actuator being activated by means of a pulse-width-modulated electrical signal.  Haupt et al does disclose that in some cases valve 16 is opened to its full extent, whereas valve 14 is opened in a controlled manner [0045], as well as actuating valve 16 in a controlled manner [0046].  Heller et al disclose a brake system and further teach PWM to actuate valves in a controlled manner [0069].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use PWM to control the valves of Haupt et al, as taught by Heller et al, as an obvious means of providing variable control without unnecessary valve complexity or addition voltage modifying elements.

Claims 8-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al (US# 20070296264) and Heller et al (US# 20090299597), as applied to claims 7 and 17, in further view of Amamoto (US# 20200062229).
	Haupt et al and Heller et al disclose all the limitations of the instant claims with exception to the specific disclosure the differential pressure being determined by virtue of the pressure present in the region positioned upstream being measured and the pressure present in the region positioned downstream being estimated.  Haupt et al appears to use multiple sensors [0023].  Amamoto discloses a brake system and further teach measuring an upstream pressure with sensor Y and estimating a downstream pressure [0044].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a measured upstream value and an estimated 
Regarding claims 9 and 19, a pressure dissipation valve 16 which is positioned between the isolation valve 14 and the wheel brake 2 in terms of flow is situated in an open position, or is adjusted in the direction of an open position, in order to conduct at least a volume fraction of the hydraulic fluid into an accumulator 12.  [0045] 
Regarding claim 10, a pressure dissipation valve 16 which is positioned between the isolation valve 14 and the wheel brake in terms of flow is situated in a closed state, or is adjusted in the direction of a closed state, in order to keep an accumulator for the hydraulic fluid hydraulically separate, or to at least partially hydraulically separate the accumulator, from the wheel brake.  [0045].  Valve 16 only allows superfluous medium to be conducted back to the accumulator.
 Regarding claims 11 and 20, by means of a pump 22, at least one volume fraction of the hydraulic fluid is conveyed out of the accumulator in order to set the pressure difference between the upstream region and the downstream region.  [0046][0048]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 and 12-14 of copending Application No. 16/881613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by or obvious combinations of the reference claims
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK